DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 has been approved and overcomes the non-statutory double patenting rejections set forth in the office action having mail date of 02/15/2020.
Response to Remarks
Applicant's remarks filed 02/15/2022 concerning the terminal disclaimer filed on 02/15/2022 is noted and as indicated above the terminal disclaimer filed on 02/15/2022 has been approved and overcomes the non-statutory double patenting rejections set forth in the office action having mail date of 02/15/2020. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-40 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.    
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 21-28:
The prior art of record fails to teach or suggest in the context of independent claim 21 “assigning, by an electronic device, a user at the geographical location to the person with the firearm as a target; and displaying, with a wearable electronic device (WED) worn on a head of the user, a virtual image that assists the user in distinguishing the person with the firearm as the target from other people at the geographical location who are not targets, wherein the user is a person”.
Claims 29-35:
The prior art of record fails to teach or suggest in the context of independent claim 29 “a display that assists the soldier in distinguishing targets from non-targets at the geographical location by displaying a virtual image on the person with the firearm, wherein the virtual image on the person with the firearm continues to be displayed on the person with the firearm as the person with the firearm moves”.
Claims 36-40:
The prior art of record fails to teach or suggest in the context of independent claim 36 “a display that assists the soldier in distinguishing targets from non-targets at the geographical location by displaying a virtual image on the person with the firearm, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613